Citation Nr: 0110322	
Decision Date: 04/09/01    Archive Date: 04/17/01

DOCKET NO.  00- 03 666	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for ear aches.

2.  Entitlement to the assignment of a higher disability 
evaluation for residuals of lumbar strain, currently 
evaluated as 20 percent disabling.


ATTORNEY FOR THE BOARD

S.M. Cieplak, Counsel


INTRODUCTION

The veteran served on active duty from January 1993 to 
January 1998.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which, inter alia, assigned 
noncompensable evaluations for headaches and lumbar strain. 

In a December 1998 rating, the evaluation for lumbar strain 
was increased to 10 percent and the evaluation for migraine 
headaches was increased to 30 percent.  Later that same 
month, the veteran withdrew further appeal with respect to 
the migraine claim.  In September 2000, the RO assigned a 20 
percent evaluation for the veteran's residuals of a lumbar 
strain.

The Board also notes that entitlement to service connection 
for ear wax (claimed as ear aches) was denied in the October 
1998 rating decision.  The notice of disagreement as to that 
rating decision also initiated an appeal vis-à-vis the ear 
ache issue; however, a statement of the case has not been 
promulgated as to that claim.  Accordingly, the matter is 
will be addressed in the Remand portion of this decision.  
See Manlincon v. West, 12 Vet App 238 (1999).


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claim has been developed by the RO.  

2.  The veteran's lumbar disability is reflected by 
subjective complaints of pain with lower extremity 
radiculopathy and manifested primarily by clinical 
observations of muscle spasms without sensory deficit and 
with reflexes reported as present.


CONCLUSION OF LAW

The schedular criteria for a 40 percent evaluation for 
intervertebral disc syndrome disability have been met.  
38 U.S.C.A. §§ 1155, 5107(a) (West 1991); 38 C.F.R. §§ 4.1-
4.14, 4.40-4.46, 4.59, 4.71, Diagnostic Code 5292, 5293, 5295 
(2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board notes that effective 
November 9, 2000, the Veterans Claims Assistance Act of 2000, 
was signed into law.  See Pub. L. No. 106-475, 114 Stat. 2096 
(2000) ("VCAA").  This law sets forth requirements for 
assisting a claimant in developing the facts pertinent to his 
or her claim.  The Board finds that even though this law was 
enacted during the pendency of this appeal, and thus, has not 
been considered by the RO, there is no prejudice to the 
veteran in proceeding with this appeal.  See Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993) (when the Board addresses 
a matter not addressed by the RO, the Board must provide an 
adequate statement of reasons and bases as to why there is no 
prejudice to the veteran).  

The RO has made satisfactory efforts to ensure that all 
relevant evidence has been associated with the claims file.  
The veteran was discharged shortly before the claims were 
filed, and the veteran's comprehensive service medical 
records are in the file.  Several VA examinations are of also 
record along with outpatient treatment and physical therapy 
records.  The veteran has been offered an opportunity to 
submit additional evidence in support of the claim.  In 
short, the Board concludes that the duty to assist has been 
satisfied, as well as the duty to notify the veteran of the 
evidence needed to substantiate her claim, and the Board will 
proceed with appellate disposition on the merits.

Disability ratings are rendered upon the VA's Schedule for 
Rating Disabilities as set forth at 38 C.F.R. Part 4.  The 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity in 
civil occupations and the disability must be viewed in 
relation to its history.  38 C.F.R. § 4.1.  The higher 
evaluation shall be assigned where the disability picture 
more nearly approximates the criteria for the next higher 
evaluation.  38 C.F.R. § 4.7.  While lost time from work 
related to a disability may enter into the evaluation, the 
rating schedule is "considered adequate to compensate for 
considerable loss of working time from exacerbations 
proportionate" with the severity of the disability.  
38 C.F.R. § 4.1.  Functional loss of use as the result of a 
disability of the musculoskeletal system may be due to the 
absence of bones, muscles, or joints, or may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  38 C.F.R. 
§ 4.40.  Both limitation of motion and pain are necessarily 
regarded as constituents of a disability.  38 C.F.R. §§ 4.40, 
4.45, 4.55, 4.59; see also DeLuca v. Brown, 8 Vet. App. 202 
(1995). 

The United States Court of Appeals for Veterans Claims 
(hereinafter, "Court") has held that, in a claim of 
disagreement with the initial rating assigned following a 
grant of service connection, separate ratings can be assigned 
for separate periods of time, based on the facts found.  
Fenderson v. West, 12 Vet. App. 119 (1999).

In adjudicating the claim, the Board determines whether (1) 
the weight of the evidence supports the claim, or (2) the 
weight of the "positive" evidence in favor of the claim is in 
relative balance with the weight of the "negative" evidence 
against the claim: the appellant prevails in either event.  
However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).   

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41 and 4.42 and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed the service medical records and all other evidence 
of record pertaining to the history of the veteran's claim.  
The Board has found nothing in the historical record which 
would lead it to conclude that the current evidence of record 
is not adequate for rating purposes.  Moreover, the Board is 
of the opinion that this case presents no evidentiary 
considerations which would warrant an exposition of the 
remote clinical histories and findings pertaining to the 
veteran's disability at issue.  

The veteran was afforded a VA examination in March 1998.  She 
reported back pain since 1996.  Objectively, she had lumbar 
spine tenderness at L5-S1 and some muscle spasm over the left 
paraspinal area.  Tenderness was also detected at the left 
paraspinal area at the L4 and S1 level.  Range of motion of 
the lumbar spine was forward flexion to 90 degrees, reported 
as normal.  On extension backward pain was experienced at 25 
degrees.  She was able to extend to 30 degrees, with normal 
reported at 35 degrees.  Lateral flexion to the right was to 
30 degrees, at which point she experienced pain over the 
paraspinal area at L5-S1.  Lateral flexion to the left was to 
35 degrees with normal reported as 40 degrees.  Rotation was 
reported as without limitation.  Diagnosis was lumbar strain 
with tenderness at L5-S1 and mild limitation of motion.  X-
rays afforded in April 1998 demonstrated normal disc spaces 
and alignment.  Outpatient treatment records from December 
1998 to October 1999 are also of record.

On examination in January 1999, the veteran reported flare-
ups every other month.  She reported her latest flare lasted 
2 months.  She reported occasional sciatica along with low 
back pain of greater intensity than the sciatica.  She 
demonstrated full range of motion in all modalities of the 
low back.  Strength was 5/5 bilaterally.  Sensation was 
intact in the lower extremities bilaterally.  Reflexes were 
2+ and symmetrical at the ankles and knees.  She had a normal 
gait.  X-rays of the lumbar spine showed some loss of the 
lumbar curvature; however, they were reported as otherwise 
normal.  The examiner concluded that the veteran was without 
objective neurological deficit.  However, based on the loss 
of lumbar curvature and her described symptomatology, the 
examiner also concluded that the veteran had occasional 
severe flares of muscle spasms that could be treated with 
medication.  In periods between flare-ups, the examiner felt 
that the veteran could continue her normal employment, but 
that, on flare-up, one or two days of bedrest with medication 
was indicated.  

In July 1999, the veteran was afforded an MRI.  She reported 
that her back pain was progressively worse.  She reported 
pain radiating down her buttocks and legs.  Objectively, 
normal vertebral heights and alignment was seen.  Visualized 
marrow was within normal limits.  There was desiccation and 
slight disc height loss at L5-S1.  Axial imaging showed no 
evidence of disc herniation.  Spinal canal and neural 
foramina were widely patent.  At the L5-S1 level, there was a 
small central disc protrusion, making a minimal impression on 
the anterior thecal space.  Impression was desiccated L5-S1 
disc.  At the L5-S1 level, there is a very small central disc 
protrusion which makes a small impression of the anterior 
thecal space.  The neural foramina and spinal canal remained 
patent at that level.  An addendum the following month 
reported no indication for surgical intervention.  Physical 
therapy was with good results.  Subsequent outpatient and 
physical therapy treatment records indicate strength 5/5 
bilaterally and with reflexes 2+ to 1+.  Muscle spasms were 
noted.  Gait was reported as normal, and some success was 
reported with medication.  There were no sensory deficits 
noted in September 1999.  She had limitation of forward 
flexion and lateral bending.  Pain did not radiate below the 
knees and she denied numbness and weakness in her lower 
extremities.

Under the provisions of Diagnostic Code 5292 (limitation of 
motion of the lumbar spine), a 40 percent evaluation is 
warranted for severe limitation of motion; a 20 percent 
evaluation is warranted for moderate limitation of motion; a 
10 percent evaluation is warranted for slight limitation of 
motion.  38 C.F.R. § 4.71a, Code 5292.

Under the provisions of Diagnostic Code 5293 (intervertebral 
disc syndrome), a 60 percent evaluation is warranted where 
the disorder is pronounced with little intermittent relief, 
there is sciatic neuropathy with characteristic pain and 
demonstrable muscle spasm, and there are neurologic findings, 
such as absent ankle jerk, appropriate to the site of the 
diseased disc; a 40 percent evaluation is warranted where the 
disorder is severe with intermittent relief from recurring 
attacks; a 20 percent evaluation is warranted where the 
disorder is moderate with recurring attacks; a 10 percent 
evaluation is warranted where the disorder is mild. 38 C.F.R. 
§ 4.71a, Code 5293.

Under the provisions of Diagnostic Code 5295 (lumbosacral 
strain), a 40 percent evaluation is warranted where the 
disorder is severe, with listing of the whole spine to the 
opposite side, positive Goldthwait's sign, marked limitation 
of forward flexion, loss of lateral motion, arthritic changes 
or narrowing or irregularity of intervertebral spaces, or 
some of the above with abnormal mobility on forced motion; a 
20 percent evaluation is warranted for muscle spasm on 
extreme forward flexion and loss of lateral spine motion on 
one side; a 10 percent evaluation is warranted for 
characteristic pain on motion; a noncompensable evaluation is 
warranted where there are only slight subjective symptoms.  
38 C.F.R. § 4.71a, Code 5295.

The Board observes that although no sensory deficit was noted 
and reflexes were routinely reported as present, muscle 
spasms in the back have been occasionally endorsed and 
radiculopathy has also been reported.  Such is consistent 
with sciatic neuropathy and warrants consideration of the 
veteran's disability pursuant to Diagnostic Code 5293, 
intervertebral disc syndrome.  The veteran does not routinely 
demonstrate neurologic deficits in a clinical setting.  On 
the other hand, the record does not suggest that the veteran 
was malingering or that her accounts of flare-up is grossly 
exaggerated or entirely inconsistent with the clinical 
record.  The Board finds that the veteran's statements as 
buttressed by her treatment records indicate that her pain 
symptoms are recurrent, rather than persistent, with 
intermittent relief from recurring attacks.  Resolving all 
doubt in favor of the veteran, the Board considers that the 
level of her disability more nearly approximates a 40 percent 
evaluation under Diagnostic Code 5293. 

Inasmuch as the 40 percent evaluation is as high as the 
highest that is available for the diagnostic code designated 
for limitation of lumbar motion and for lumbosacral strain, 
evaluation of the veteran's condition under those diagnostic 
codes would not be requisite or more beneficial to the 
veteran.  See VAOPGCPREC. 36-97 (1997).

After consideration of all of the evidence, the Board finds 
that the preponderance of the evidence is against any higher 
evaluation.  Because the preponderance of the evidence is 
against the claim, the benefit of the doubt doctrine is not 
for further application.  38 U.S.C.A. § 5107(b) (West 1991); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1991).  The Board also 
finds that the 40 percent evaluation encompasses the 
veteran's objectively ascertainable functional impairment due 
to pain for the period in question.  38 C.F.R. §§ 4.40, 4.45, 
4.59 (2000).  Moreover, there is no clinically identifiable 
pathology warranting extended discussion as to whether a 
separately assignable compensable rating is appropriate.

There is no competent evidence of record which indicates that 
the veteran's lumbar disability has caused marked 
interference with employment beyond that which is 
contemplated under the schedular criteria, or that there has 
been any necessary inpatient care.  Thus, there is no basis 
for consideration of an extraschedular evaluation under the 
provisions of 38 C.F.R. § 3.321(b)(1).  Shipwash v. Brown, 8 
Vet. App. 218, 227 (1995).  There is nothing in the evidence 
of record to indicate that the application of the regular 
schedular standards is impractical in this case.  See Bagwell 
v. Brown, 9 Vet. App. 337, 338-9 (1996). 

ORDER

Entitlement to increased evaluation to 40 percent for 
intervertebral disc syndrome is granted, subject to the 
provisions governing the award of monetary benefits. 


REMAND

The RO has not issued a statement of the case on the issue 
pertaining to ear aches.  Where a veteran has submitted a 
timely notice of disagreement with an adverse decision and 
the RO did not subsequently issue a statement of the case 
addressing the issue, the Board should remand the issue to 
the RO for issuance of a statement of the case.  Manlincon v. 
West, 12 Vet. App. 238 (1999).  Accordingly, the issue is 
REMANDED to the RO for the following development:

The RO should issue a statement of the 
case to the veteran and any 
representative addressing the issue of 
entitlement to service connection for ear 
aches.

After undertaking any development in 
addition to that specified above as well 
as any additional development warranted 
pursuant to the Veterans Claims 
Assistance Act of 2000, the veteran 
should be given the opportunity to 
respond thereto.  Thereafter, the claims 
file should be returned to the Board for 
further appellate decision, if in order.  
However, the issue should not be 
certified to the Board unless all 
applicable appellate procedures are 
followed, including the completion of the 
appeal.

The Board intimates no opinion as to the ultimate outcome of 
the claim.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).



		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals



 



